DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/25/2021.
Claim 1 is amended.
Claims 1-8, 11-14 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 2016/0303363 A1) in view of Shunsuke (CN102048255A [both cited previously]) [translation provided by machine translated document]. 
Re. claim 1, Girouard teaches An EMS garment, forming a vest (figure 5), for enclosing a body for enclosing a body part of a trainee during an EMS training session, comprising textile area sections for plane snuggling to the body part (paragraph 0096 – sheet 800 for compartments 400 of the garment 200 is made of flexible material [vinyl fabric, polyester, cotton, etc.]), and EMS electrodes for transmitting Shunsuke teaches a garment with a stretchable flank PB connecting a one piece garment on the rear side and enclosed in the front textile area sections of equal sizes via a zipper (page 4 of machine translation: “Although the fabric sample PB can be stretched compared to the fabric sample PA, the tensile recovery force is greater than that of the fabric sample PA”; figures 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EMS garment as taught by Girouard to try to incorporate the known element of stretchable flank sections in order to increase mobility in the garment for different body shapes/sizes.

Re. claim 2, Girouard teaches the EMS garment wherein the stretch sections are each designed as a planarly extending flat element (figure 1-9, stretchable/flexible garment 200 [paragraph 0221] is wrapped around the torso and legs as a flat element).

Re. claim 3, Girouard teaches the EMS garment wherein the stretch sections are each provided with holes (paragraph 0064 – garment can be made of a neoprene with patterns of holes).

Re. claim 4, Girouard teaches the EMS garment wherein the holes are circular or oval (paragraph 0101 – sheet 800 can have circular holes shown in figure 5, created to allow wires threaded through for electrode connection).

Re. claim 5, Shunsuke teaches the EMS garment wherein on each of the two body flanks, only one of the stretch sections is provided and being formed in one piece (figures 1-4).

Re. claim 11, Girouard teaches the EMS garment wherein the textile area section facing the rear side, and also the textile area sections on the front side, carry EMS electrodes (figures 3-4, electrodes on front and back sides of the garment; paragraphs 0038-0039).


Claims 6-8, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 2016/0303363 A1) [cited previously] in view of Shunsuke (CN102048255A) as applied to claims 1-5, 11 above, and further in view of Proud (US 2016/0335632 A1) [cited previously].
Re. claims 6-7, Girouard in view of Shunsuke teaches all of the elements of the claimed invention as stated above, but does not teach the elastomeric solid material of which the stretch sections (4, 5; 104; 105) consist is a vulcanized silicone rubber. 
Proud teaches a wearable device wherein the elastomeric solid material of which the stretch sections (4, 5; 104; 105) consist is a vulcanized silicone rubber (paragraph 0422 – silicone rubber composition of the wearable [garment, paragraph 0062] muscle stimulation device [paragraph 0252; figure 21] is vulcanizable to create its flexible material [paragraph 0360]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Girouard to incorporate the vulcanized silicone-rubber as taught by Proud in order to form a chemically inert, stretchable material that is flexible enough to change conformation easily (paragraph 0360).

Re. claim 8, Girouard further teaches wherein the stretch portions are sewn to the textile area sections (paragraph 0019 – garment has stretchable material sewn in for incorporating wires).

Re. claim 12, Girouard further teaches the EMS garment wherein the textile area section facing the rear side, and also the textile area sections on the front side, carry EMS electrodes (figures 3-4, electrodes on front and back sides of the garment; paragraphs 0038-0039).

Re. claim 13, Girouard further teaches the EMS garment wherein the EMS electrodes have a structure not being elastically stretchable (paragraph 0327 – electrodes are made of a conductive silver and carbon fiber, firmly affixed to a non-conductive support member).

Re. claim 14, Girouard further teaches the EMS garment wherein at least each textile area section carrying EMS electrodes consists of an elastane-free textile material not being non elastically stretchable (paragraph 0064 – garment can be made of 2-wway, 4-way stretchable material, or any other stretchable material).

Response to Arguments
Applicant’s arguments, filed 10/25/2021, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the stretch flank sections are not made of an rubber-elastic, elastomeric solid material, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the Shunsuke reference is relied upon to teach the known element of stretchable flank/rib sections of a garment as shown in the stretchable flank PB connecting a one piece garment on the rear side and enclosed in the front side via zipper; page 4 of machine translation: “Although the fabric sample PB can be stretched compared to the fabric sample PA, the tensile recovery force is greater than that of the fabric sample PA”. Girouard teaches the garment made of elastic substances [paragraph 0097] and the garment made of stretchable material such as the elastomeric rubber neoprene [paragraph 0064], and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try incorporating the stretch flanks into the system of Girouard in order to increase mobility in the garment. Proud is relied upon to convey the known technique of applying vulcanized silicone rubber, where Proud teaches a wearable device used for muscle stimulation [paragraph 0252], and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known element of vulcanized silicone rubber to form mobile stretch portions from material that is flexible and able to change conformation easily (paragraph 0360).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smolko (US 2006/0201178 A1) discloses a self-cooling garment made of a dynamically vulcanized silicone rubber. 
Tanzer (US 6,570,056 B1) discloses an absorbent garment made of a vulcanized silicone rubber. 
Hurtado (US 6,341,237 B1) discloses a flexible EMS device garment fabricated from elastane material neoprene. 
[NEW] Minogue (US 6,760,629 B2) discloses an EMS garment device with a resilient elasticated material for facilitating stretching. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792